In the

     United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐4076  
R. ALEXANDER ACOSTA, Secretary of Labor, 
                                                   Plaintiff‐Appellee, 

                                 v. 

DT & C GLOBAL MANAGEMENT, LLC, d/b/a TOWN & COUNTRY 
LIMOUSINE, and JOHN JANSEN, and WILLIAM LYNCH, 
                                    Defendants‐Appellants. 
                  ____________________ 
No. 16‐4077 
MARK KRANTZ, et al., 
                                                  Plaintiff‐Appellees, 

                                 v. 

DT & C GLOBAL MANAGEMENT, LLC, and JOHN JANSEN, 
                                 Defendants‐Appellants. 
                    ____________________ 
        Appeals from the United States District Court for the 
          Northern District of Illinois, Eastern Division. 
         No. 1:15‐cv‐02010 — Virginia M. Kendall, Judge. 
           No. 1:14‐cv‐00998 — Milton I. Shadur, Judge. 
                                   
                    ____________________ 

    ARGUED OCTOBER 3, 2017 — DECIDED OCTOBER 25, 2017 
                ____________________ 
2                                          Nos. 16‐4076 & 16‐4077 

     Before KANNE, ROVNER, and SYKES, Circuit Judges. 
     PER  CURIAM.  DT  &  C  Global  Management  operated  a 
ground  transportation  company  in  Chicago.  The  company 
and two of its owners were sued by former employees and the 
government  for  violating  state  and  federal  wage‐payment 
laws. After the defendants ignored court orders, the district 
judges  entered  default  judgments  for  the  plaintiffs.  Eleven 
months  later,  the  defendants  moved  to  vacate  both  judg‐
ments. See FED. R. CIV. P. 60(b). Deeming their excuses too lit‐
tle, too late, the judges denied the motions, precipitating this 
appeal. Because the defendants did not show good cause for 
the default, did not act quickly in filing motions to vacate, and 
failed to articulate any meritorious defenses, we conclude that 
the  district  judges  did  not  abuse  their  discretion.  We  affirm 
the judgments. 
                         I.   BACKGROUND 
    This appeal consolidates two lawsuits. In the first, drivers 
sued  their  former  employer,  DT  &  C  Global  Management, 
LLC,  and  John  Jansen,  an  owner,  for  wage‐payment  viola‐
tions. In the second, the Secretary of Labor sued the company, 
Jansen, and William Lynch, another owner, for the same vio‐
lations.  
                        The Employees’ Case 
   Mark Krantz and William Dunne, two former drivers for 
the company, alleged that the defendants failed to pay over‐
time  rates,  a  violation  of  the  Fair  Labor  Standards  Act,  29 
U.S.C. § 201, and the Illinois Minimum Wage Act, 820 ILCS 
105/1. The plaintiffs also contended that defendants took un‐
authorized  wage  deductions  in  violation  of  Illinois’s  Wage 
Payment and Collection Act, 820 ILCS 115/9. 
Nos. 16‐4076 & 16‐4077                                              3 

    The case proceeded to discovery, but ended with a default 
judgment. When the defendants didn’t respond to discovery 
requests,  the  plaintiffs  filed  a  motion  to  compel,  which  the 
judge granted. About a year later, in late 2015, the plaintiffs 
moved  for  sanctions  because  the  defendants  had  not  com‐
plied with the discovery order. After the defendants’ counsel 
responded that they couldn’t reach the defendants, the judge 
allowed counsel to withdraw. Because the company could not 
represent itself without counsel, the judge ordered Jansen to 
appear for a hearing. When Jansen didn’t show up, the judge 
entered sanctions: he struck the defendants’ answer, awarded 
the plaintiffs their attorneys’ fees, and entered a default. The 
plaintiffs then moved for a default judgment, which the judge 
granted in November 2015.  
    Eleven months later, the defendants moved to vacate that 
judgment under Federal Rule of Civil Procedure 60(b)(1). Jan‐
sen offered two excuses. He first asserted that he had received 
no notices during the last few months of the case. He said he 
didn’t  get  notice  of  counsel’s  motion  to  withdraw  or  the 
judge’s  order  directing  him  to  appear  because  his  company 
closed its business in September 2015 and no longer received 
mail at their office address. Jansen didn’t get any mail sent to 
his  home  or  e‐mail  addresses,  he  thinks,  because  he  had 
moved to Indiana and his emails were “forwarded to another 
company.” As a result, he was unaware of the default judg‐
ment  against  him  until  “summer  2016.”  Second  he  said  he 
could not keep in contact with his lawyers because of his poor 
health. He explained that surgeries in 2011 and 2014, ongoing 
medication, and a hospitalization in April 2016 for “unspeci‐
fied neurological issues” created “difficulty attending to busi‐
ness affairs.” He acknowledged, however, that in the summer 
of 2015 he met with Attorney James E. Gorman several times 
4                                          Nos. 16‐4076 & 16‐4077 

in Chicago. After hiring Gorman, Jansen had no further con‐
tact  with  Gorman’s  office  until  around  “late  March,  early 
April” 2016, when Jansen learned that Gorman had died.  
   The  judge  denied  the  motion.  He  ruled  that  the  default 
was the result of “inattention to the litigation” rather than ill‐
ness, and the defendants had not shown that they had a legit‐
imate defense. 
                    The Department of Labor Case 
   The Secretary of Labor alleged the same Fair Labor Stand‐
ards Act violations in its suit against DT & C, Jansen, and also 
William Lynch (minority owner and president of DT & C).  
    Discovery disputes arose here, too. The Secretary moved 
to compel defendants to respond to discovery requests. De‐
fendants’  counsel—the  same  as  in  the  employees’  case—
moved to withdraw, again citing an inability to reach defend‐
ants. The following month the Secretary asked the court to en‐
ter a default for failure to defend. When defendants didn’t re‐
spond, the judge entered the default and default judgment.  
    As with the employees’ case, eleven months passed before 
the  defendants  moved  to  vacate  the  judgment.  This  motion 
was  almost  identical  to  the  other  one,  but  adds  two  points. 
First, Lynch swore that he relied on Jansen to keep him ap‐
prised of the case. Second, Lynch and Jansen admitted seeing 
a press release from the Department of Labor announcing the 
default  judgment  in  January  2016.  They  both  thought  after 
reading  it  that  they  weren’t  individually  liable,  and  they 
Nos. 16‐4076 & 16‐4077                                                   5 

weren’t worried about the company’s judgment because they 
had closed the business.1  
    The judge denied the motion to vacate. She explained that 
Jansen’s  surgeries,  which  occurred  before  the  litigation 
started, did not excuse the default or Jansen’s failure to learn 
about the default judgment. She also found that defendants 
had failed to show a meritorious defense. 
                                             II. ANALYSIS 
    On  appeal,  the  defendants  argue  that  the  district  judges 
abused  their  discretion  by  denying  the  motions  to  vacate. 
They repeat that because Jansen did not receive notice of the 
judgments and suffered from bad health, their neglect of the 
cases is excusable. See FED. R. CIV. P. 60(b)(1). For a court to set 
aside  a  default  judgment  under  Rule  60(b)(1),  the  movant 
must show good cause, quick action to respond to the default, 
and a meritorious defense to the underlying allegations. See 
Wehrs v. Wells, 688 F.3d 886, 890 (7th Cir. 2012). In most cases, 
a party is bound to the actions of its attorney even when those 
actions are errors or omissions. See Link v. Wabash R.R. Co., 370 
U.S. 626 (1962), Moje v. Fed. Hockey League, LLC, 792 F.3d 756 
(7th Cir. 2015). We review the denial of a Rule 60(b) motion 
for abuse of discretion. See Cent. Ill. Carpenters Health & Welfare 
Tr. Fund v. Con‐Tech Carpentry, LLC, 806 F3.d 935, 937 (7th Cir. 
2015). 


                                                 
1 The press release contains a hyperlink to the judgment, which named 

Jansen and Lynch as individual defendants. See U.S. Dep’t of Labor, Fed‐
eral judge orders Chicago limo company to pay more than $381K in back 
wages damages (2016), https://www.dol.gov/newsroom/re‐
leases/whd/whd20160121.) 
6                                           Nos. 16‐4076 & 16‐4077 

    The district judges reasonably concluded that the defend‐
ants didn’t establish good cause for their default. The defend‐
ants first point to Jansen’s health problems, but it was within 
the  district  judges’  discretion  to  reject  this  excuse  given  the 
timeline and lack of corroborating information. Jansen’s sur‐
geries were in 2011 and 2014, yet he remained inattentive to 
the cases for all of 2015, well after these surgeries. Jansen re‐
plies that he remained on various medications, but he offers 
no medical opinion suggesting that they impaired his ability 
to handle his affairs. To the contrary, Jansen said that he was 
able to conduct business when he wanted. He met with Gor‐
man  in Chicago  many times  in  the summer  of 2015,  during 
the same time that he was ignoring the courts’ discovery or‐
ders.  
    The  defendants  respond  with  their  second  excuse:  Jan‐
sen’s  move  to  Indiana  in  2015,  combined  with  problems  of 
mail and email forwarding, also show good cause for losing 
contact with his lawyers and the court, and the resulting de‐
fault.  The  district  judges  reasonably  found  this  excuse  defi‐
cient. When Jansen moved away and closed the business, he 
should have notified the court of his new address. See Soliman 
v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005); Carey v. King, 856 
F.2d 1439,  1441 (9th  Cir. 1988). This step was  especially im‐
portant because Jansen was considering hiring Gorman to re‐
place his original attorneys with whom he apparently had a 
breakdown  in  communication.  Gorman  may  have  later  let 
Jansen  down  by  not  doing  anything  to  defend  the  suit,  but 
Jansen had a duty, which he ignored, to check and see if his 
lawyer was doing something to represent him. See Moje, 792 
F.3d at 759. If Jansen had simply looked at the docket or called 
his lawyer once after fall 2015, he would have learned that his 
Nos. 16‐4076 & 16‐4077                                              7 

former lawyers had withdrawn, that Gorman didn’t even en‐
ter and appearance in the case, and that Jansen needed to act 
promptly.  See  id.  And  even  those  simple  steps  would  have 
been unnecessary if Jansen had merely notified the court of 
his new address in the summer of 2015.  
    The  district  judges  also  reasonably  decided  that  the  de‐
fendants did not respond quickly after learning about the de‐
fault judgment. The defendants argue that they waited only 
“two, three months” between when Jansen learned of the de‐
fault  judgment  in  “summer  2016”  and  when  they  filed  the 
Rule 60(b) motion in October. (Appellants’ Br. App. at A‐12, 
A‐27.) They also point to Jansen’s undocumented hospitaliza‐
tion for “unspecified neurological issues” in April 2016.  
 
    The  defendants’  account  does  not  reflect  quick  action. 
First, they don’t explain how Jansen’s hospital stay in April 
disabled him from filing a motion to vacate until six months 
later, in October. Second, the defendants’ “two, three months” 
delay after “summer 2016” was not quick. In Jones v. Phipps, 
this court decided that an appellant failed to show quick ac‐
tion  when  she  moved  to  vacate  five  weeks  after  she  knew 
about the judgment and was capable of getting help from a 
lawyer. 39 F.3d 158, 165 (7th Cir. 1994); see also C.K.S. Eng’rs 
Inc.  v.  White  Mountain  Gypsum  Co.,  726  F.2d  1202,  1208  (7th 
Cir. 1984) (stating movant’s two‐month delay before moving 
to vacate default judgment was not quick action). Finally, the 
two to three months that the defendants calculate ignores the 
January 2016 press release that both Jansen and Lynch read 
shortly  after  it  was  published.  Despite  reading  this  notice, 
they didn’t take the easy and prudent step of checking the link 
8                                          Nos. 16‐4076 & 16‐4077 

in the article to see if the judgment applied to them. Instead 
they let more than nine months pass before going to court. 
 
    Defendants also failed to proffer a meritorious defense to 
the complaint. The defense doesn’t need to be a clearly victo‐
rious  argument,  but  it  must  contain  more  than  “bare  legal 
conclusions.”  Parker  v.  Scheck  Mech.  Corp.,  772  F.3d  502,  505 
(7th Cir. 2014). Yet that is all that the defendants offered. In 
their  motion  to  vacate,  the  defendants  said  that  Jansen  has 
“defenses of good faith and that the amounts awarded are ex‐
cessive  and  he  has  not  received  all  credits he  and  other  de‐
fendants should have with respect to the judgment amount.” 
(R. 71 at 5.) The defendants don’t elaborate on these defenses, 
nor  do  they  provide  any  support  for  them.  Although  some 
courts will look to other pleadings to flesh out a possible de‐
fense,  in  this  circuit  district  courts  may  reasonably  demand 
that the defenses be included and developed in the motion to 
vacate. See Jones v. Phipps, 39 F.3d 158, 166 (7th Cir. 1994) (re‐
marking that district court didn’t abuse its discretion in con‐
cluding defense with “unsatisfactory” explanation was mer‐
itless).  But  the  defendants  did  not  provide  anything  else, 
thereby dooming their motion. 
        
                      III. CONCLUSION 
                               
   For the foregoing reasons, we AFFIRM the district courts’ 
grants of Appellees’ motions to dismiss.